Citation Nr: 1708504	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987.  The Board notes that the only DD Form 214 of record covers the period from March 1987 to August 2004, but indicates the Veteran also had continuous active duty from May 1984 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013 and July 2016, the Board remanded the case to the RO for additional development.  As discussed below, the requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has not been diagnosed with a sleep disorder at any point in service or during the claim period.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and an opinion obtained.  

As noted above, the Board remanded the Veteran's claim for service connection for a sleep disorder in December 2013 and January 2016.  The first remand directed VA provide the Veteran with a second VA examination, which occurred in February 2014.  The examiner diagnosed insomnia.  However, the VA examiner strongly recommended the Veteran undergo a sleep study to determine if he had sleep apnea.  The January 2016 remand directed another VA examination, to include a sleep study.  The Veteran received two subsequent VA examinations in August 2016 and December 2016, but did not report for the sleep study scheduled by VA in October 2016.  The Veteran has provided no evidence or information to indicate that he was not timely notified of the scheduled examination or that he had good cause for not reporting.

Corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claims, rather than a duty on the part of VA to entirely develop the claims with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The Veteran has an obligation to assist VA in the development of his claim, to include reporting for examination, including any necessary tests such as a sleep study, and that failure to do so may result in an adverse decision. 38 C.F.R. § 3.655 (2016).

Therefore, the Board finds that the directives of the remand have been met and there is no bar to proceeding with a final decision at this time.  As further detailed below, while the Board has sympathetically read his contentions and assertions, without competent evidence, to include evidence of the Veteran's current medical status or additional medical test results that are necessary to adjudicate his claims, the Board must decide the Veteran's claim based upon the evidence before it.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The service treatment records do not show any complaints, symptoms, treatment, or diagnosis of a sleeping disorder.

The Veteran's post-service treatment records do not show any treatment or diagnosis for a sleeping disorder.

In a February 2010 VA examination, the Veteran reported difficulty in falling asleep.  The respiratory examination was normal.  The Veteran did not have symptoms of sleep apnea or complaints of a psychiatric problem.  The examiner concluded the Veteran has insomnia.

In a mental health evaluation in September 2010, the Veteran reported current stressors with family members and in his personal relationships.  He also had recently injured his right knee.  He noted increased conflict with his co-workers.  The Veteran's sleep has been poor, he frequently feels tired in the morning, and has days in which he does not get out of bed in the morning.  The diagnosis was adjustment disorder with depression.  
.  

In a February 2014 VA examination, the examiner determined that the Veteran had generalized anxiety disorder, a diagnosis which incorporates the criteria for sleep disturbance, defined as difficulty falling or staying asleep, or restless, unsatisfying sleep.  However, the examiner stated insomnia is not a separate diagnosis.  Further, his anxiety and subsequent sleep disturbance is not caused by or the result of service but due to current psychosocial relationship, financial, and occupational stressors.  Nevertheless, the VA examiner highly recommended that Veteran receive a sleep study because anyone with ongoing complaints of interrupted sleep should have all medical possibilities evaluated/cleared.

The Veteran was provided a third VA examination in August 2016 and the VA examiner specifically ordered a sleep study for the Veteran.  At that time, the Veteran had not been diagnosed with sleep apnea.  The Veteran reported that he does not sleep much and has difficulty falling asleep.  He wakes up several times during the night.  Sometimes, he is sweaty when he wakes up.  The Veteran reported he snores and he feels tired during day.  The Veteran stated he has insomnia and anxiety.  He did not take any medication for his sleep problem.  

In December 2015, the Veteran had another VA examination with the same VA examiner who conducted the August 2016 VA examination.  The VA examiner noted the Veteran had been scheduled for a sleep study in October 2016, but did not report for the sleep study   The Veteran's symptoms, which were essentially the same as reported in August 2016, have been present for 13 years.  The examiner could not offer any opinions because there was no established diagnosis of sleep apnea.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332(1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  As noted by the February 2014 VA examiner, the Veteran has generalized anxiety disorder, a diagnosis which incorporates the criteria for sleep disturbance, defined as difficulty falling or staying asleep, or restless, unsatisfying sleep.  The examiner then stated insomnia is not a separate diagnosis.  The Board notes that insomnia is defined as an inability to sleep; abnormal wakefulness.  Dorland's Illustrated Medical Dictionary, 957. (31st ed. 2007).  The Board therefore interprets the February 2014 VA examination report as stating the Veteran has presented only a symptom and insomnia is not its own diagnosed condition.  In this instance, the examiner noted the Veteran had a non-service connected mental health disability which included sleep disturbance.  

Insomnia, therefore, is a symptom that has been reported by history only in examination and is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The evidence not does not demonstrate a sleep disorder diagnosis such as sleep apnea.  As noted above, the Veteran did not report for an October 2016 sleep study to definitively determine if he had sleep apnea.  

Although symptoms for sleep disturbance, e.g., insomnia, are documented, in the absence of a current disability or diagnosis of a sleep disorder, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed sleep disorder disability, including competent and credible evidence of any such disability at any point during the claims period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013)

While the Veteran believes that he has a sleep disorder and his current sleep disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his insomnia is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current sleep problems, characterized as insomnia, is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against a current chronic sleep disorder and an association or link between any such sleep disorder and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a sleep disorder is denied.  



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


